Appeal from judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 5, 2001, convicting defendant, upon his plea of guilty, of burglary in the first degree, and sentencing him to a term of five years, held in abeyance, motion by assigned counsel to be relieved denied without prejudice to renewal, and counsel directed to communicate with defendant *216forthwith concerning any issues that may be raised concerning defendant’s motion to suppress identification testimony and the possible consequences of pursuing an appeal raising such issues, and advising defendant that he has 60 days from the date of this order to file a pro se supplemental brief.
Counsel’s letter to defendant, with a copy of the brief filed with this Court, does not meet the requirements of People v Saunders (52 AD2d 833 [1976]). Counsel has not sufficiently established that defendant has been made aware of any potential issues relating to the Wade hearing, that he has made an informed decision not to raise any such issues, and that he has a right to raise such issues in a pro se brief if he so chooses. Concur—Tom, J.P., Williams, Friedman, Marlow and Sweeny, JJ.